ALTENBERND, Judge.
Wayne J. Bolduc appeals an order of the Unemployment Appeals Commission (UAC) that denied him unemployment benefits. Based upon the UAC’s concession of error, we reverse.
A claims examiner initially determined that Mr. Bolduc was entitled to unemployment benefits. Mr. Bolduc’s employer attempted to appeal that decision. An appeals referee heard the appeal and found that Mr. Bolduc was ineligible for benefits because he had been discharged for misconduct. Mr. Bolduc appealed this decision to the UAC. Although the UAC affirmed the appeals referee’s decision, it now concedes that its order was in error because the employer’s appeal of the claims examiner’s determination was untimely. Thus, the appeals referee should have dismissed the appeal, leaving intact the claims examiner’s determination. Based upon this concession of error, we reverse and remand for further proceedings consistent with this opinion.
Reversed and remanded.
NORTHCUTT and DAVIS, JJ., Concur.